

110 HR 5766 : Securing Public Areas of Transportation Facilities Act of 2018
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5766IN THE SENATE OF THE UNITED STATESJune 26, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo improve the security of public areas of transportation facilities, and for other purposes.1.Short titleThis Act may be cited as the Securing Public Areas of Transportation Facilities Act of 2018.2.DefinitionsIn this Act:(1)Public and private sector stakeholdersThe term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(C) of title 49, United States Code.(2)Surface transportation assetThe term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by—(A)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5)));(B)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code);(C)an owner or operator of—(i)an entity offering scheduled, fixed-route transportation services by over-the road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or(ii)a bus terminal; or(D)other transportation facilities, equipment, or systems, as determined by the Secretary.3.Public area security working group(a)Working groupThe Secretary of Homeland Security shall establish a working group to promote collaborative engagement between the Department of Homeland Security and public and private sector stakeholders to develop non-binding recommendations for enhancing security in public areas of transportation facilities (including facilities that are surface transportation assets), including recommendations regarding the following topics:(1)Information sharing and interoperable communication capabilities among the Department of Homeland Security and public and private stakeholders with respect to terrorist or other threats.(2)Coordinated incident response procedures.(3)The prevention of terrorist attacks and other incidents through strategic planning, security training, exercises and drills, law enforcement patrols, worker vetting, and suspicious activity reporting.(4)Infrastructure protection through effective construction design barriers and installation of advanced surveillance and other security technologies.(b)Annual reportNot later than 1 year after the establishment of the working group under subsection (a) and annually thereafter for 5 years, the Secretary of Homeland Security shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the working group’s organization, participation, activities, findings, and non-binding recommendations for the immediately preceding 12-month period. The Secretary may publish a public version of such report that describes the working group’s activities and such related matters as would be informative to the public, consistent with section 552(b) of title 5, United States Code.(c)Inapplicability of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under subsection (a) or any subsidiary thereof.4.Technical assistance(a)In generalThe Secretary of Homeland Security shall—(1)inform owners and operators of surface transportation assets about the availability of technical assistance, including vulnerability assessment tools and cybersecurity guidelines, to help protect and enhance the resilience of public areas of such assets; and(2)subject to the availability of appropriations, provide such technical assistance to requesting owners and operators of surface transportation assets.(b)Best practicesNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall publish on the Department of Homeland Security’s website and widely disseminate, as appropriate, best practices for protecting and enhancing the resilience of public areas of transportation facilities (including facilities that are surface transportation assets), including associated frameworks or templates for implementation. Such best practices shall be updated periodically.5.Review(a)ReviewNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes a review of regulations, directives, policies, and procedures issued by the Administrator regarding the transportation of a firearm and ammunition, and, as appropriate, information on plans to modify any such regulation, directive, policy, or procedure based on such review.(b)ConsultationIn preparing the report required under subsection (a), the Administrator of the Transportation Security Administration shall consult with the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49, United States Code) and appropriate public and private sector stakeholders.Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk.